Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 11-13, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (U.S. 7,198,119B1).
Regarding claim 1, Hall et al. disclose a drill bit (100, fig. 1) for forming a wellbore through a geologic formation (201, see fig. 2), the drill bit (100) comprising: a connector (105) configured for connection to a drillstring (refer to col. 5 lines 15-30), a bit body (101) coupled to the connector (105) and defining a bit body rotational axis extending longitudinally therethrough (see fig. 1); an adjustable cutting structure (108) mounted on 
and an adjustment mechanism (chamber 133) disposed between the bit body (101) and the adjustable cutting structure (108) for supporting the adjustable cutting structure (108) at a plurality of axial positions (refer to col. 6 lines 1-20) with respect to the bit body (101) wherein the adjustment mechanism (133) comprises a cavity (chamber 133) defined in the bit body (101) that is filled with a support material, wherein the support material is a fluid (see column 5 line 31-column 6 line 8, wherein hydraulic pressure is supplied to chamber 133); and a seal (132, 138) defined between the adjustable cutting structure (108) and the bit body (101) to maintain the fluid in the cavity (see fig. 1).  
Regarding claim 5, Hall et al. a fixed cutting structure (103) including at least one fixed cutting element (104) mounted on the bit body (101) for rotation (refer to col. 6 lines 37-42) with the bit body (101) about the bit body rotational axis (see fig. 1).  
Regarding claim 6, Hall et al. wherein the fixed cutting structure (103) comprises a plurality of fixed cutting elements (104) mounted on the bit body (101) and circumscribing the adjustable cutting structure (108, see fig. 1).  
Regarding claim 11, Hall et al. disclose a drill bit (100, fig. 1) for forming a wellbore through a geologic formation (201, see fig. 2), the drill bit (100) comprising: a connector (105) configured for connection to a drillstring (refer to col. 5 lines 15-30), a bit body (101) coupled to the connector (105) and defining a bit body rotational axis extending longitudinally therethrough (see fig. 1); 

and an adjustment mechanism (chamber 133) disposed between the bit body (101) and the adjustable cutting structure (108) for supporting the adjustable cutting structure at a plurality of axial positions (refer to col. 6 lines 1-20) with respect to the at least one fixed cutting element (104), wherein the adjustment mechanism comprises a cavity (chamber 133) defined in the bit body (101) that is filled with a support material, wherein the support material comprises a liquid (see column 5 line 31-column 6 line 8, wherein hydraulic pressure is supplied to chamber 133).  
Regarding claim 12, Hall et al. wherein the fixed cutting structure (103) comprises a plurality of fixed cutting elements (104) peripherally mounted on the bit body (101) and circumscribing the adjustable cutting structure (108, see fig. 1).  
Regarding claim 13, Hall et al. wherein the adjustable cutting structure (108) extends from a centrally-located aperture (116) defined within the bit body (101, see fig. 
Regarding claim 28, Hall et al. wherein the support material comprises a liquid (see column 5 line 31-column 6 line 8, wherein hydraulic fluid pressure supplied to chamber 133).  
Regarding claim 29, Hall et al. wherein the at least one cutting element (110) defines a leading end (see fig. 1) of the adjustable cutting structure (108) and wherein 
Regarding claim 30, Hall et al. wherein the at least one cutting element (110) is both rotationally coupled to the bit body (101) and axially adjustable with respect to the bit body (refer to col. 6 lines 37-42: 108 may be keyed or splined within chamber 107 to prevent 108 from rotating independently of the body 101).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. 7,198,119B1), in view of C.B. Day et al. (U.S. 2524428).
Regarding claims 7-8 and 15-16, Hall et al. teach all the features of these claims as applied to claim 1 above; however, Hall et al. fail to teach the adjustable cutting structure comprises one or more rotational cutting members mounted about respective roller axels obliquely supported with respect to the bit body rotational axis on the adjustable cutting structure, wherein the roller axel is generally perpendicularly arranged with respect to the bit body rotational axis, wherein the one or more rotational cutting 
	C.B. Day et al. teach a drill bit (see figs. 1-4) comprising one or more rotational cutting members (19, 20) mounted about a roller axel (18) obliquely supported with respect to the bit body rotational axis (see figs. 1-4), wherein the roller axel (18) is generally perpendicularly arranged with respect to the bit body rotational axis (see figs. 1-4), wherein the one or more rotational cutting members (19, 20) comprises a pair of counter-rotational cutting members (19 and 20 are mounted on opposing sides of the rotational axis of the bit, and will therefore counter-rotate upon rotation of the bit) extending to opposite radial sides of the bit body rotational axis (see figs. 1-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable cutting structure of Hall et al. to comprises one or more rotational cutting members mounted about a roller axel obliquely supported with respect to the bit body rotational axis on the adjustable cutting structure, wherein the roller axel is generally perpendicularly arranged with respect to the bit body rotational axis, wherein the one or more rotational cutting members comprises a pair of counter-rotational cutting members extending to opposite radial sides of the bit body rotational axis, as taught by C.B. Day et al., for facilitating the drilling process as the bit cuts through the underground rock formation. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. 7,198,119B1), in view of Beeman (U.S. 5605366)

Beeman teaches O-ring seals (133, fig 1) configured to maintain fluid tight integrity of an expandable cavity (13, see fig. 1 and refer to col. 8 lines 41-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal of Hall et al. to have the seal comprises an o-ring seal, for the predictable result of maintain a fluid tight integrity of the cavity, as taught by Beeman. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. 7,198,119B1), in view of Allen (U.S. 2002/0062966A1). 
Regarding claim 26, Hall et al. teach all the features of this claim as applied to claim 11 above; Hall further discloses that the liquid comprises drilling mud (refer to col. 5 lines 42-44). 
 However, Hall et al. is silent to the liquid comprises an oil. 
Allen teaches drilling with oil-based mud improves the stability of the well bore, improve the performance of the drill bit by providing better lubrication and removal of cuttings and reduce the torque generated in the drill string during use (refer to para 0003). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the drilling mud of Hall with an oil based drilling mud, as taught by Allen, to improve the performance of the drill bit by . 
Claims 19-20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (USP 7,225,886) in view of Hall et al. (USP 7,871,133).
Regarding claim 19, Hall discloses a method of operating a drill bit (100, figs. 1-2 and 4) for forming a wellbore through a geologic formation (116, refer to abstract), the method comprising: rotating (refer to fig. 18) a bit body (101) of the drill bit (100) adjacent the geologic formation (116) to engage a fixed cutting structure (blade holding cutting elements 105, 110, see fig. 1) mounted on a leading end of the bit body (101) and an adjustable cutting structure (112, figs. 2 and 4: in fig. 2, different axial positions are selectable based off the level of the thread makeup between 201 and 200 or in fig. 4, adjustable with spring 400) at the leading end of the bit body (101) with the adjustable cutting structure (112) disposed at an initial axial position (in fig. 2, the initial position can be any axial position selected based off the level of thread makeup or when spring 400 is compressed in fig. 4) with respect to the fixed cutting structure (see figs. 2 and 4);
pressing on a support material (400) disposed in a cavity (space between 12 and bit body 101) between the adjustable cutting structure (112) and the bit body (101) to adjust the axial position of the adjustable cutting structure (112) with respect to the fixed cutting structure (threading 200/201 or compressing spring 400 presses air trapped in the cavity); and 
rotating the bit body (refer to fig. 18) with the adjustable cutting structure (112) disposed at a second axial position with respect to the fixed cutting structure that is different than the initial axial position (in fig. 2, a second axial position can be a different 
However, Hall (‘886) does not teach that the support material is a viscoelastic material. 
 Hall et al. (‘133) teaches that known to bias a cutting element with bellville springs, biased rings, coiled spring, gas springs, rubber, an elastomeric material or combinations thereof (see column 4 lines 31-42).  
As both Hall (‘886) does and Hall et al. (‘133) teach methods for biasing a cutter, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one for the other for the predictable result of biasing and providing an automatic reaction when encountering formations of varying hardness.
Regarding claim 20, the combination of Hall (‘886) and Hall et al. (‘133) teach all the features of this claim as applied to claim 19 above; Hall (‘886) discloses wherein adjusting the axial position of the adjustable cutting structure (112) comprises altering a weight on bit applied to the drill bit (fig. 4, altering the weight on bit 100 will compress spring 400 and adjust the axial position of 112 since adjustable cutting structure 112 extends beyond the bit body).
Regarding claim 31, Hall (‘886) in view of Hall et al. (‘133) teach wherein pressing on the support material comprises compressing a rubber material (see column 4 lines 31-42, Hall et al. (‘133) teaches that it is known to bias a cutting element with bellville springs, biased rings, coiled spring, gas springs, rubber, an elastomeric material or combinations thereof).  
.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
F.L. Haushalter et al. (U.S. 2,325,132) teaches rubber shock absorbing bushing in drill bit. 
J.B. Coulter, JR (U.S. 3,301,009) – teaches rubber shock absorbing material in rotary bit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/
02/15/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672